EXHIBIT 10.1
 
PURCHASE AGREEMENT
 
BY THIS PURCHASE AGREEMENT effective as of the 30 day of November, 2009 (the
"Effective Date"),
 
BY AND BETWEEN
 
Kingsmere Mining Ltd., 73460 Desert Greens Drive North Palm Desert Cal. 92260
("Kingsmere")
 
AND
 
Ironwood Gold Corp., 7047 E. Greenway Parkway, #250 Scottsdale, AZ 85254
("Ironwood")
 
WHEREAS Kingsmere, in consideration of the agreements set forth herein, has
granted certain rights to Ironwood under the following terms and conditions:
 
1. 
Definitions

 
a.            Definitions - The words and phrases used in this Agreement shall
have the following meanings:
 
(1)           The "Property" shall include those certain unpatented placer
mining claims situated in Lincoln County, Nevada, more particularly described in
Exhibit A attached hereto.
 
(2)           "Shares" means fully paid and non-assessable common shares in the
capital of IRONWOOD, issued pursuant to exemptions from registration and
prospectus requirements contained in the United States Securities Act of 1933
and the rules and regulations promulgated thereunder, which Shares shall contain
such restrictive legends regarding applicable hold periods as required by such
securities laws.
 
(3)           "Dollar(s)" or "$" shall mean currency of the United States.
 
c. Transfer of Title – Upon Ironwood's completion of its obligations under
subsection a and b of Section 2, Kingsmere shall transfer title of the Property
to Ironwood.
 

--------------------------------------------------------------------------------


 
2. 
Consideration to Kingsmere

 
a.            Payments - Ironwood shall pay Kingsmere in consideration of the
transfer of title to the Property and other rights granted under this Agreement
Sixty Five Thousand Dollars ($65,000.00) upon execution of this Agreement.
 
b.            Stock Transfer – As additional consideration, the Purchase Price
shall include the issuance of 500,000 Shares, subject to such conditions as may
be imposed by the rules and regulations of the United States Securities and
Exchange Commission.
 
c.            Conditions for Transfer of Title and Subsequent Limitations – At
such time as the Ironwood has completed the payments and stock transfers
specified in subsections a and b of this Section 2, the Property shall be
transferred to Ironwood by Quitclaim Deed.
 
4. 
Obligations of Ironwood

 
a.           Indemnity – Ironwood shall indemnify Kingsmere against and hold
Kingsmere harmless from any suit, claim, judgment or demand whatsoever arising
out of negligence on the part of Ironwood in the exercise of any of its rights
pursuant to this Agreement, provided that if Kingsmere or any person or
instrumentality acting on Kingsmere's behalf shall have been a contributing
cause to the event giving rise to such suit, claim, demand or judgment,
Ironwood's obligation to indemnify Kingsmere shall not exceed Ironwood's
liability under the laws applicable to the event giving rise to such suit,
claim, demand or judgment. Likewise, Kingsmere shall similarly indemnify
Ironwood from claims arising out of its negligence in the conduct of its
activities prior to the transfer of title.
 
b.           Payment of Taxes – Ironwood shall pay all taxes levied against the
Property and any improvements on the Property. Ironwood shall have the right to
contest, in the courts or otherwise, the validity or amount of any taxes or
assessments, before it shall be required to pay the same.
 
5.
Title Matters

 
a. Representations and Warranties Related to the Property – Kingsmere represents
and warrants to Ironwood that: (1) the unpatented mining claims constituting the
Property have been located and appropriate record made thereof in compliance
with the laws of the United States and the laws of the State of Nevada, (2) the
claim maintenance fees have been paid for the year beginning on September 1
prior to the effective date of this Agreement and appropriate record made
thereof; (3) there is no claim of adverse mineral rights affecting the Property,
(4) subject to the paramount interest of the United States, Kingsmere controls
the full undivided possessory title to the Property, (5) Kingsmere's possessory
right to the Property is free and clear of all liens and encumbrances.
 
2

--------------------------------------------------------------------------------


 
b.           Joint Representations — Ironwood and Kingsmere jointly represent
and warrant that each company: (1) have the full right, power and capacity to
enter into this Agreement upon the terms set forth herein, (2) is incorporated,
organized and in good standing under the laws of the state of its incorporation
and is qualified to do business and is in good standing in the State of Nevada;
(3) has obtained all necessary corporate and shareholder approvals and no
further action on the part of its directors or shareholders is necessary or
desirable to make this Agreement valid and binding; and (4) neither the
execution and delivery of this Agreement nor any of the agreement referred to
herein or contemplated hereby, nor the consummation of the transactions hereby
contemplated conflict with any agreement to which it is a party and by which it
is currently bound.
 
c.           Title Documents: Data — Upon written request of Ironwood at any
time, Kingsmere shall promptly deliver to Ironwood copies of all title documents
affecting the Property that Kingsmere has in its possession. If Kingsmere is in
possession or knows the whereabouts of technical data concerning the mineral
estate of the Property, Kingsmere shall, at Ironwood's expense, furnish copies
of such materials to Ironwood or notify Ironwood of the location of such
information.
 
d.            Title Defects, Defense and Protection — Ironwood has, during its
initial due diligence examination of the Property prior to the Effective Date,
examined and approved Kingsmere's title to the Property. If title to any of the
Property is contested or questioned by any person, entity or governmental agency
Kingsmere and Ironwood shall undertake such actions as may be required to
perfect, defend or initiate litigation to protect such title.
 
e.           Change of Law — If the law of the United States concerning
acquisition of mineral rights on federally managed lands is repealed, amended,
or new legislation is enacted, Ironwood shall have the right, at its expense, to
take whatever action it deems appropriate to preserve a right to explore for,
develop, and mine minerals from the Property_ If I Ironwood elects to take any
action under the terms of this subsection, it shall first notify Kingsmere in
writing setting forth the nature of the proposed action and an explanation
thereof. Kingsmere agrees to cooperate with Ironwood and execute whatever
documents are deemed necessary by Ironwood to accomplish such action. Nothing in
this subsection shall impose any obligation upon Ironwood to take any action, or
diminish the right of Kingsmere to take action it deems appropriate; provided,
however, that if Kingsmere chooses to take any action, it will first inform
Ironwood of the nature of such contemplated action.
 
6. 
Share Matters

 
Kingsmere represents and warrants to Ironwood that it is an "accredited"
investor as that term is defined in Rule 501 of Regulation D promulgated under
the United States Securities Act of 1933, as amended, and acknowledges and
agrees that the Shares will be issued in accordance with all applicable
securities laws and will be subject to hold periods and restrictions on resale
in accordance with applicable securities laws and it is Kingsmere's
responsibility to determine what those hold periods and restrictions are before
selling or otherwise transferring any Shares.
 
3

--------------------------------------------------------------------------------


 
7. 
Notices

 
Any notice or communication required or permitted hereunder shall be effective
when personally delivered or deposited, postage prepaid, certified or
registered, in the United States mail to the addresses specified above. Either
party may, by notice to the other given as aforesaid, change its mailing address
for future notices.
 
8. 
Confidentiality

 
Each of the parties agrees that all information obtained under the terms of this
Agreement will not be publicly disclosed or used other than for the activities
contemplated hereunder except as required by law or by the rules and regulations
of any regulatory authority or stock exchange having jurisdiction or with prior
written consent of the other party, such consent not to be unreasonably
withheld.
 
9. 
Memorandum

 
The parties to this Agreement agree to execute and record a Memorandum of this
Agreement in a form sufficient to constitute record notice to third parties of
the rights granted hereunder, which may be recorded in the official records of
Lincoln County, Nevada.
 
10. 
Construction

 
a.            Governing Law - This Agreement shall be construed by the internal
laws but not the laws of conflict of the State of Nevada.
 
b.            Headings - The headings used in this Agreement are for convenience
only and shall not be deemed to be a part of this Agreement for purposes of
construction.
 
c.            Entire Agreement - All of the agreements and understandings of the
parties with reference to the Property are embodied in this Agreement, and this
Agreement supersedes all prior agreements or understandings between the parties.
 
d.            No Implied Covenants – It is expressly agreed that no implied
covenant or condition whatsoever shall be read into this Agreement relating to
any time frame as the measure of diligence for any operations of Ironwood
hereunder.
 
14. 
Further Assurances

 
The parties agree to perform all acts and execute all documents that may be
necessary to carry out the spirit and intent of this Agreement.
 
4

--------------------------------------------------------------------------------


 
SIGNED, effective as of the date recited above.
 

 
 Ironwood Gold Corp.
    Per: [sig1.jpg] Author      
 Signatory      Kingsmere Mining Ltd.
   
Per:
[sig2.jpg]        

 
5

--------------------------------------------------------------------------------

